NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                For the Seventh Circuit 
                                Chicago, Illinois 60604 
                                             
                               Argued December 12, 2017 
                                Decided January 8, 2018 
                                             
                                         Before 
 
                           WILLIAM J. BAUER, Circuit Judge 
                            
                           KENNETH F. RIPPLE, Circuit Judge
                            
                           DIANE S. SYKES, Circuit Judge 
 
No. 17‐1597 
 
DANNY McFADDEN,                           Appeal from the United States District 
      Plaintiff‐Appellant,                Court for the Eastern District of Wisconsin.
                                           
      v.                                  No. 2:15‐cv‐01268‐WED 
                                           
NANCY A. BERRYHILL,                       William E. Duffin, 
Acting Commissioner of Social Security,   Magistrate Judge. 
      Defendant‐Appellee. 
 
                                     O R D E R 

       Danny McFadden challenges the denial of his application for Disability 
Insurance Benefits and Supplemental Security Income. An administrative law judge 
found that he was severely impaired by myriad medical conditions, including obesity, 
hypertension, diabetes, esophagitis, acid reflux disease, left shoulder rotator cuff 
tendinitis, varicose vein disease, degenerative joint disease in the left knee, and a torn 
medial meniscus in the right knee. But the ALJ concluded that these impairments were 
not disabling. A magistrate judge, presiding by consent, upheld the ALJ’s decision. 
McFadden contends on appeal that the ALJ insufficiently explained her decision to 
assign little weight to his treating physician’s opinion. He also argues that the Appeals 
No. 17‐1597                                                                         Page 2 
 
Council erroneously rejected his additional evidence, which he maintains was “new 
and material.” We affirm. 
                                                
                                         Background 
         
          McFadden drove a transport bus for handicapped people until his bus was 
rear‐ended by a semi‐truck in 2007. Since then he has complained of back and knee 
pain, has gained roughly 30 pounds (exacerbating his obesity), and has developed 
type II diabetes, varicose vein disease, esophagitis, and acid reflux disease. He was 47 
years old as of his original disability onset date—mid‐2007—which fell roughly a month 
after the accident. McFadden later amended his onset date to his 50th birthday, 
August 23, 2009, which had the effect of shifting his age category under the Social 
Security regulations to the more favorable category of a “[p]erson closely approaching 
advanced age.” 20 C.F.R. §§ 404.1563(d), 416.963(d) (2015).   
         
        Dr. Joan Ordman, an agency physician, had reviewed McFadden’s initial 
application and completed a Disability Determination Explanation in November 2011. 
Dr. Ordman recognized that McFadden felt some discomfort, but concluded that he 
could still move about and use his limbs in a “satisfactory manner.” She believed that 
McFadden could stand or walk six hours out of an eight‐hour workday and he could lift 
25 pounds occasionally and 20 pounds frequently. Although she credited McFadden’s 
complaints of “severe knee problems and limited movement causing pain,” she stated 
that he could occasionally kneel, crouch, and crawl, and that he could freely stoop.     
         
        Dr. Agnes Lun, another agency physician, examined McFadden in September 
2012. She reported that McFadden had difficulty standing, relied heavily on a cane, and 
had an antalgic gait (a pain‐induced limp). In Dr. Lun’s opinion, McFadden could stand 
for only 10 to 15 minutes at a time, walk only one block, and could lift 20 to 25 pounds 
(but carry only 10 to 15 pounds).   
         
        An agency consultative physician, Dr. Mina Khorshidi, reviewed Dr. Lun’s 
report shortly after it was made and produced her own report. Dr. Khorshidi 
considered Dr. Lun’s opinion overly restrictive because it relied on McFadden’s 
subjective report of symptoms and was not substantially supported by other evidence 
in the record. Dr. Khorshidi’s own conclusions echoed Dr. Ordman’s, stating that 
McFadden was fit for light work and could stand or sit for up to six hours in a work 
day. She found his lifting slightly more limited (only 20 pounds occasionally and 
No. 17‐1597                                                                          Page 3 
 
10 pounds frequently) and his posture slightly less limited, finding only that he could 
not kneel more than frequently.   
          
         The last opinion came from McFadden’s primary care physician since 2009, 
Dr. Adedapo Okusanya. Dr. Okusanya treated McFadden primarily for his diabetes 
(which often went uncontrolled), hypertension, chronic pain, and acid reflux. He also 
directed McFadden to specialists for surgery on his varicose veins and knee joints. On a 
two‐page form dated May 9, 2013, Dr. Okusanya circled answers to questions regarding 
McFadden’s functional capacity. Dr. Okusanya assigned limitations far more severe 
than those suggested by the other doctors, but he provided practically no comment or 
explanation. On the form, Dr. Okusanya’s answers reflected that McFadden could stand 
or sit for only 15 minutes at a time and only two hours each per day; he also was limited 
to lifting five pounds, and that only occasionally. Dr. Okusanya advised that McFadden 
never could stoop, perform fine manipulation with his hands, or tolerate heat, cold, 
noise, or dust; and only occasionally could he work with his arms or drive a car. He 
opined that McFadden would be unreliable at work, would miss work occasionally 
because of pain, and would need to elevate his legs frequently.     
          
         Dr. Cardone, another treating physician who had treated McFadden’s varicose 
veins disease in 2011 and 2014, did not provide an opinion. His discharge instructions 
after McFadden’s surgery, however, stated that McFadden needed to ice and elevate his 
legs to recover, but could resume normal activities. 
          
         At his hearing before the ALJ, McFadden testified that he suffered from 
continuing pain in his knees that was lessened only by medication, which he had 
obtained from three different providers since his accident. Regarding his daily living, he 
said he could, with difficulty, prepare food, complete errands, and visit with family. He 
testified that he often needed to change position from sitting to standing and could sit 
for only 45 minutes to an hour and stand up to 15 minutes at a time. He estimated he 
could lift only 8 to 10 pounds, a condition he blamed on arthritis in his fingers and 
elbows. His most comfortable position was reclining with his legs above his heart, and 
he testified that he elevated his legs three times daily. When asked about past drug use, 
McFadden attested that he last smoked marijuana in 2010, but the ALJ noted that he 
had been denied pain medication based on his positive tests in early 2013 for marijuana 
and cocaine, which McFadden then admitted to using. 
          
         In March 2014 the ALJ issued a decision in which she found that McFadden’s 
testimony and description of his symptoms were “not entirely credible.” She 
No. 17‐1597                                                                            Page 4 
 
highlighted McFadden’s initial denial of his history of drug abuse and his failure to 
comply with other treatment options for his ailments, such as physical therapy. She 
concluded that there was no reason to believe McFadden needed to elevate his legs 
during a work day; the discharge instructions that advised elevating his legs covered 
only the period immediately following surgery and thus were entitled to “little weight.” 
         
        Similarly, the ALJ gave “little weight” to Dr. Okusanya’s opinion because, she 
said, it was “not well supported by objective medical evidence” and was “inconsistent 
with substantial other evidence.” She criticized his opinion for neither identifying the 
impairments on which he based his conclusions nor providing clinical findings or 
diagnostic test results. The ALJ also determined that the reliability of Dr. Okusanya’s 
opinion was undermined by his failure to substantiate his finding that McFadden could 
not perform fine manipulation with either hand.   
         
        But the ALJ gave the opinions of Drs. Lun, Khorshidi, and Ordman “great 
weight.” Their opinions, she found, were supported by substantial evidence, 
particularly the clinical findings and diagnostic tests reflecting that the osteoarthritis in 
McFadden’s knees was mild. She also found their opinions supported by McFadden’s 
statements that he could care for himself independently, cook, shop, drive, and perform 
household chores. 
         
        Applying the required five‐step analysis, see 20 C.F.R. §§ 404.1520(a), 416.920(a), 
the ALJ found that McFadden was not disabled. She determined that McFadden had 
not engaged in substantial gainful activity since his alleged onset date (step one) and 
that most of his conditions (“degenerative joint disease of the knees status post left knee 
arthroscopy (2007) and status post right knee arthroscopic debridement of torn medial 
meniscus (April 2010), hypertension, obesity, diabetes mellitus, esophagitis, acid reflux 
disease, varicose vein disease status post ablation procedures, and left shoulder rotator 
cuff tendinitis”) were severe impairments (step two). But McFadden’s hand problems, 
she found, were not severe impairments—the treated ganglion cyst on his wrist would 
not limit him for more than 12 months and there was no evidence of treatment for 
arthritis in his fingers. She concluded that none of McFadden’s impairments equaled a 
listed impairment (step three). She then found that McFadden had the Residual 
Functional Capacity (RFC) to perform light work with limitations: he could only 
occasionally kneel or carry 15 pounds; could never crouch, crawl, or be exposed to 
hazards; could stand only 15 minutes at a time, walk no more than one block, and 
needed the option to use a cane and to alternate between sitting and standing, with no 
limit on his ability to sit. These limitations prevented McFadden from performing his 
No. 17‐1597                                                                             Page 5 
 
past work as a home attendant, driver, and laborer (step four). Based on the testimony 
of a vocational expert (VE), however, the ALJ concluded that McFadden could perform 
jobs such as general office clerk, counter clerk, and information clerk (step five).   
         
        The Appeals Council denied review. McFadden had included in his appeal 
44 pages of medical records from the Center for Pain Management, reflecting treatment 
he received for his back and shoulder pain from March to September 2013. The Council 
provided only a boilerplate denial, stating that McFadden’s additional “information 
does not provide a basis for changing the Administrative Law Judge’s decision.” 
         
        A magistrate judge, presiding by consent, upheld the ALJ’s decision. Of 
relevance for this appeal, the magistrate judge concluded that the additional evidence 
that McFadden submitted to the Appeals Council was neither new nor material because 
it predated the hearing and further supported the ALJ’s adverse credibility finding—as 
he had stopped treatment at the Center after again being denied narcotics.   
         
                                          Analysis 
 
        McFadden initially presented three arguments on appeal: (1) the ALJ erred in 
discounting Dr. Okusanya’s opinion with little reasoning; (2) the ALJ failed to follow 
Social Security Ruling 83‐12, requiring that she “consider the extent of any erosion of 
the occupational base”; and (3) the Appeals Council erred when it refused to consider 
additional evidence that he believes to be new and material.   
 
        The Commissioner contends that McFadden waived the first two arguments by 
not properly presenting them to the magistrate judge. In the district court McFadden 
had a different attorney, who had focused his appeal on the sufficiency of the 
hypothetical posed to the VE and Dr. Okusanya’s opinion that McFadden needed to 
often elevate his legs. McFadden concedes that his argument based on SSR 83‐12 was 
forfeited, but we believe he adequately preserved his contention that the ALJ 
improperly weighed Dr. Okusanya’s opinion.   
         
        McFadden principally argues that the reasons given by the ALJ were insufficient 
to deny Dr. Okusanya’s opinion controlling weight under the treating‐physician rule, 
20 C.F.R. §§ 404.1527(c)(2), 416.927(c)(2). Under the regulations that apply to claims filed 
before March 27, 2017, a treating physician’s opinion is entitled to controlling weight if 
No. 17‐1597                                                                           Page 6 
 
it is “well‐supported by medically acceptable clinical and laboratory diagnostic 
techniques” and is not inconsistent with other substantial evidence in the record. Id.1 
             
              We conclude that substantial evidence supports the ALJ’s determination that 
Dr. Okusanya’s opinion was not well supported by objective medical evidence and was 
contradicted by other evidence in the record, including the opinions of the consulting 
physicians. See Bates v. Colvin, 736 F.3d 1093, 1099–1100 (7th Cir. 2013). As the ALJ 
highlighted, Dr. Okusanya’s opinion does not substantiate its dire picture relative to the 
other doctors. Its reliability is further undermined by its unsupported limitation on fine 
manipulation, a finding at odds with the absence of any evidence that McFadden had 
received treatment for arthritis in his hands. 
             
            McFadden first challenges the ALJ’s conclusion that Dr. Okusanya’s checklist 
form did not cite impairments or provide clinical findings to support his opinion. He 
quotes Minnick v. Colvin, 775 F.3d 929, 938 (7th Cir. 2015), in which we said that a doctor 
“was not obligated to . . . provide any reasons” to justify a checkbox opinion. But 
McFadden misconstrues the case: Minnick decided that an ALJ erred by adopting the 
unexplained checkbox opinion of the nontreating doctor to which his quotation refers. 
Id. A treating physician’s opinion is given more weight by virtue of the treating 
physician’s ability to give a “detailed, longitudinal picture” and to provide insight “that 
cannot be obtained from the objective medical findings alone.” 20 C.F.R. 
§ 404.1527(c)(2). The ALJ reasonably demanded from Dr. Okusanya some explanation 
for finding limitations so much more severe than those recognized by other doctors, 
and she was entitled to discount his opinion for not providing that explanation. 
See 20 C.F.R. § 404.1527(c)(3) (“The more a medical source presents relevant evidence to 
support an opinion . . . the more weight we will give that opinion.”); Denton v. Astrue, 
596 F.3d 419, 424 (7th Cir. 2010) (“Even though a claimant’s condition may worsen, a 
medical expert is obligated to point to objective medical evidence to explain the 
worsening prognosis.”). 
             
            McFadden also contends the ALJ improperly rejected Dr. Okusanya’s opinion by 
“cherry picking” a single unsupported limitation on fine manipulation. But the ALJ did 
not “cherry pick”; she reviewed the record and directly confronted the evidence that 
contradicted her decision and supported Dr. Okusanya. See Moore v. Colvin, 743 F.3d 
                                                 
            1  The treating physician rule was eliminated by the Social Security 

Administration for claims filed after March 27, 2017. Opinion evidence is now governed 
by 20 C.F.R. §§ 404.1520c, 416.920c (2017). 
No. 17‐1597                                                                             Page 7 
 
1118, 1123 (7th Cir. 2014). Substantial evidence supports her conclusion that McFadden 
had not been treated for arthritis in his fingers and did not need to elevate his legs 
during work hours. For instance, a 2012 diagnosis of “relatively mild” degenerative 
disease in McFadden’s fingers appears in the record but nothing more. Similarly, the 
discharge instructions were the only evidence in the record that McFadden needed to 
elevate his legs, and those instructions related only to the recovery period immediately 
after his varicose veins surgery and thus were appropriately given “little 
weight” outside of that period. Contrary to McFadden’s argument, the ALJ properly 
viewed Dr. Okusanya’s opinion in light of the whole record when she thoroughly 
reviewed the objective medical evidence before concluding that Dr. Okusanya’s opinion 
warranted “little weight.” 
        
       McFadden finally contends that the ALJ could not discount the opinion for lack 
of explanation, but had “a duty to solicit additional information” under our decision in 
Barnett v. Barnhart, 381 F.3d 664, 669 (7th Cir. 2004) (citing 20 C.F.R. § 404.1527(c)(3)). 
But an ALJ may evaluate the explanations provided to support an opinion and “need 
not recontact the source every time she undertakes such an evaluation.” Simila v. Astrue, 
573 F.3d 503, 516 (7th Cir. 2009). Moreover, Barnett relied on § 404.1527(c)(3), and that 
regulation was eliminated two years before McFadden’s hearing. See 77 Fed. Reg. 
10,651, 10,656 (Feb. 23, 2012). 
        
       Finally, McFadden contends that the Appeals Council committed reversible legal 
error when it rejected evidence that, he believes, is “new and material.” See 20 C.F.R. 
§§ 404.970(b), 416.1470(b); Farrell v. Astrue, 692 F.3d 767, 771 (7th Cir. 2012) (recognizing 
ambiguity in Council’s boilerplate response and remanding because new and material 
evidence was rejected erroneously). Because the evidence was all dated before 
September 2013 and the hearing was in February 2014, the commissioner contends the 
evidence was “in existence or available to the claimant at the time of the administrative 
proceeding” and thus not “new” under Stepp v. Colvin, 795 F.3d 711, 725 (7th Cir. 2015) 
(quoting Perkins v. Chater, 107 F.3d 1290, 1296 (7th Cir. 1997)). McFadden argues that we 
applied the wrong standard in Stepp and contends his evidence is “new” simply 
because it was “[n]ot part of the claim(s) record as of the date of the ALJ decision,” 
HEARINGS, APPEALS AND LITIGATION LAW MANUAL (HALLEX) § I‐3‐3‐6(B) (2015). 
 
       We need not decide today the proper definition of “new” for Appeals Council 
review because the evidence was in any event immaterial. The parties agree that 
evidence is material “if it creates a ‘reasonable probability that the Commissioner would 
have reached a different conclusion had the evidence been considered.’” Stepp, 795 F.3d 
No. 17‐1597                                                                        Page 8 
 
at 725 (quoting Perkins, 107 F.3d at 1296). The evidence includes a diagnosis of 
lumbosacral degeneration otherwise absent from the record, but it also shows that 
McFadden discontinued treatment at the Center for Pain Management after being 
weaned off of narcotics because of drug abuse. The ALJ had highlighted precisely this 
chain of events at earlier pain clinics when she concluded that McFadden was not a 
credible witness. This evidence bolsters the ALJ’s conclusion and leads us to believe 
that the Commissioner would maintain her determination that McFadden was not 
disabled. 
 
        Because substantial evidence supports the ALJ’s findings and the Appeals 
Council did not legally err in rejecting the evidence presented to it, we AFFIRM.